Opinion by
Cline, J.
The cabinets are about 6 inches in length, 4% inches in diameter and 3% inches high on one end which has two vertical drawers, and about 2 inches high on the other end which has one drawer. The box is about 4% inches long, 3% inches wide, and 2 inches high. The cover, which is flexible, slides back into a groove and there is a label on the front of the box bearing the legend “Souvenir Tampa.” It was found that the chief use of the cabinets is for holding commodities other than smokers’ articles. As to these the claim at 33% percent under paragraph 412 was sustained. The boxes were found to have the appearance of cigarette cases and the evidence was not sufficient to sustain the claim made as to these items.